ORDER

PER CURIAM.
Defendant, Christopher P. Colletta, appeals from the judgment entered on a jury verdict finding him guilty of murder in the first degree, in violation of section 565.020 RSMo (2000); and armed criminal action, in violation of section 571.015 RSMo (2000). The trial court found defendant to be a prior offender and sentenced him to life imprisonment without the possibility of parole on the murder count and life imprisonment on the armed criminal action count, to be served consecutively.
No error of law appears and no jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).